PER CURIAM.
S.D.B. challenges the trial court’s denial of his motion to suppress and the indefinite term of community control imposed for possession of a concealed weapon. We affirm S.D.B.’s adjudication of delinquency, but reverse the term of the community control.
S.D.B. was adjudged delinquent and placed on community control for an indefinite period of time. This was error because the trial court must specify the period of supervision or commitment. See C.P. v. State, 674 So.2d 183 (Fla. 2d DCA 1996). On remand, the trial court must set forth the period of S.D.B.’s community *100control, not to exceed the maximum adult term or S.D.B.’s twenty-first birthday, whichever occurs first. See A.C. v. State, 688 So.2d 1004 (Fla. 2d DCA 1997).
ALTENBERND, A.C.J., and CASANUEVA, J., and QUINCE, PEGGY A., Associate Judge, Concur.